Citation Nr: 0717280	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  99-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 5, 1977 to April 
22, 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in November 2004, the Court vacated the Board's May 
2002 decision which denied reopening the claim.  In May 2005 
and October 2005, the Board remanded the issue to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.

The appellant has been afforded personal hearings.  
Transcripts of the hearings have been associated with the 
claims file.  


FINDINGS OF FACT

1.  In a February 1988 decision, the Board denied reopening 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  That decision is final.

2.  Since the February 1988 Board decision, additional 
evidence has been submitted that is probative and relevant.  

3.  A psychiatric disorder was not noted on the service 
entrance examination.  

4.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness has not been submitted.  

5.  Schizophrenia is attributable to service.  


CONCLUSIONS OF LAW

1.  The February 1988 Board decision, which denied reopening 
the claim for service connection for an acquired psychiatric 
disorder is final.  Since that decision, new and material 
evidence has been submitted and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 20.1100.

2.  Schizophrenia was incurred in service.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless as service connection for schizophrenia is herein 
granted.  Any disagreement as to the effective date or 
evaluation assigned can be addressed after the AOJ implements 
the grant.  

I.  New & Material Evidence

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New and material evidence means evidence which was not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2006).  

Analysis

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder was 
previously addressed and denied by the Board in February 
1988.  

The appellant has applied to reopen his claim of entitlement 
to service connection for schizophrenia.  At the time of the 
February 1988 Board decision, the record included the service 
medical records, statements from the appellant, a May 1979 
Board decision denying the claim on the merits, and post 
service VA medical records.  The evidence was reviewed and 
the application to reopen the claim for service connection 
for an acquired psychiatric disorder was denied.  38 U.S.C.A. 
§ 7104.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Since that determination, the appellant has applied to reopen 
his claim for entitlement to service connection for an 
acquired psychiatric disorder.  The evidence submitted since 
the prior final denial in February 1988 is new and material.  
In a March 2002 letter, a VA examiner stated that he was 
unable to establish that the veteran had a preexisting 
history of schizophrenia at service entrance.  The Board 
notes that, generally, evidence is presumed to be credible 
for purposes of determining whether new and material evidence 
has been presented to reopen the claim.  Justus v. Principi, 
3 Vet. App. 510 (1992).  In addition, in Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The Board finds the evidence is new 
and material and the application to reopen the claim is 
granted.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  At service entrance on April 4, 
1977, psychiatric examination was normal.  A psychiatric 
disorder was not noted on the entrance examination report, 
and thus, the veteran is entitled to a presumption of 
soundness at service entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that a psychiatric disorder preexisted service.  
Second, there must be clear and unmistakable evidence that a 
psychiatric disorder was not aggravated during service.  If 
both prongs are not met, the presumption of soundness at 
entry is not rebutted.  

In this case, the Board finds that the evidence does not 
clearly and unmistakably establish that schizophrenia existed 
prior to service.  As noted, psychiatric evaluation was 
normal at service entrance.  On the accompanying medical 
history to the service entrance examination, he specifically 
denied having or having had frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  His neuropsychiatric status was assigned a profile of 
"1."  While he was referred to the dispensary on April 8, 
1977 by his company commander, the assessment was simply mild 
depression.  The examiner specifically noted that he was in 
good contact with reality.  In addition, while an April 11, 
1977 record notes erratic behavior, no disabling mental 
illness was noted, and the examiner determined that there was 
no evidence of psychosis or any evidence of a disabling 
neurosis.  The Board notes that an April 19, 1977 Medical 
Board report notes schizophrenia existed prior to service.  
However, the record reflects the initial finding of 
schizophrenia is in April 15, 1977, and associated with the 
veteran's complaints of a fear of 'all the orders.'  The 
examiner opined that the veteran was experiencing 
decompensation precluding him from being in the managed 
environment.  When Medical Board report is considered in 
conjunction with the normal findings at service entrance, and 
thereafter a finding of no psychosis, and the post-service VA 
opinion to the effect that a preexisting history of a 
psychiatric disorder was not established, it is not clearly 
and unmistakably established that schizophrenia preexisted 
service.  Thus, the presumption of soundness at entry is not 
rebutted.  

Because the evidence establishes that schizophrenia did not 
exist prior to service, the, theory of aggravation is not 
relevant.  Thus, the issue is whether the veteran's 
schizophrenia is attributable to service.  Service medical 
records show that the initial manifestations of schizophrenia 
in service, that the veteran was diagnosed with schizophrenia 
at separation, and that he currently has schizophrenia.  The 
Board is unable to disassociate the current schizophrenia 
from the initial in-service manifestations and diagnosis.  
Thus, the Board finds service connection for schizophrenia is 
warranted.  Consequently, the benefits sought on appeal are 
granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.  

Service connection for schizophrenia is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


